Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8, 9, 11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180321793) in view of HAMAGUCHI (US).

Regarding claim 1 Kim teach an electronic device (fig. 1) comprising: 
5a display layer (fig. 1, item 300); 
a sensor layer (fig. 1, sensor part 100) on the display layer (fig. 1, item 300) and having an active area (fig. 1, active area 101) and a peripheral area adjacent to the active area (fig. 1, [0064] a non-active area 102 surrounding at least a portion of the active area 101); 
a driving chip (fig. 1 item 200 also fig. 4, item 210) electrically connected to the sensor layer; and 
a plurality of switches (fig. 4, SWr) connected between the sensor layer (fig. 4, sensor part 100) and the driving chip (fig. 4, item 210), 10wherein the sensor layer comprises a plurality of sensing units (fig. 4, item 160) on the active area and a plurality of lines on 
each of the plurality of sensing units comprises a plurality of sub sensing units (fig. 4, item 160)  arranged in a first direction and a second direction crossing the first direction, 15the plurality of sub sensing units comprise a first sub sensing unit and a second sub sensing unit spaced apart from the first sub sensing unit in the second direction (fig. 5, item 162, 164), 
the plurality of lines comprise a first line (fig. 4, line on left side) electrically connected to the first sub sensing unit and a second line (fig. 4, line on right side) electrically connected to the second sub sensing unit (fig. 4), and 
20KimKiK Kim is silent on plurality of switches comprises a first switch connected between the first line and the second line and a second switch connected between the first line and the driving chip.
However HAMAGUCHI teach plurality of switches comprises a first switch (Fig. 1, E0 on right) connected between the first line and the second line and a second switch (Fig. 1, E0 on left)  connected between the first line and the driving chip (fig. 1).

Kim in view of HAMAGUCHI so that it may include plurality of switches comprises a first switch connected between the first line and the second line and a second switch connected between the first line and the driving chip.

The motivation is to provide that a touch penel detects a capacitance or a change in the capacitance between multiple electrodes and a touch detection target.
claim 2 Kim teach wherein the sensor layer is configured to 25operate in a first mode or a second mode different from the first mode, such that in the first mode, the first switch operates in an ON state, and the second switch operates in an OFF state, and in the second mode, the first switch operates in an OFF state, and the second switch operates in an ON state ([0006] In an embodiment, the signal receiving part may include a first amplifier including the first and second terminals, a first switch turned on during the first mode and a second switch turned on during the second mode,).

Regarding claim 3 Kim teach herein the driving chip (fig. 18, item 210) comprises a plurality of first driving parts (fig. 18) configured to operate in the first mode ([0050] FIG. 18 shows operation of a touch sensor in a first mode in another embodiment) and a plurality of 5second driving parts (fig. 19) configured to operate in the second mode ([0051] FIG. 19 shows operation of a touch sensor in a second mode according to an embodiment).

Regarding claim 4 Kim teach wherein, in the first mode ([0050]), the first line and the second line are configured to be connected to each other (fig. 18, SWr connected 1st and 2nd line), and in the second mode ([0051]),  the plurality of lines are configured to be electrically 10connected to the plurality of second driving parts, respectively (fig. 19).

Regarding claim 6 Kim teach wherein each of the plurality of sub sensing units comprises an electrode and an crossing electrode ([0099]) that insulately crosses 20with the electrode, the sensor layer ([0101]) is configured to sense an input by touch through 


Regarding claim 8 Kim teach wherein the first crossing portion, the plurality of second crossing portions, and the plurality of electrode patterns have a mesh structure (fig. 6B, [0119]).

Regarding claim 9 Kim in view of HAMAGUCHI teach wherein the plurality of sub sensing units 15further comprise a third sub sensing unit (HAMAGUCHI: fig. 1 left most E) spaced apart from the first sub sensing unit (HAMAGUCHI: fig. 1 right most E) in the first direction, the plurality of lines further comprise a third line electrically connected to the first sub sensing unit and a fourth line electrically connected to the third sub sensing unit (HAMAGUCHI: fig. 1), and 20the plurality of switches further comprise a third switch connected (HAMAGUCHI: fig. 1, SW under middle E ) between the third line and the fourth line and a fourth switch (HAMAGUCHI: fig. 1, SW under left most E )  connected between the fourth line and the driving chip (fig. 1, drive circuit).

Regarding claim 11 Kim teach wherein the plurality of switches are at the peripheral area (fig. 4).

claim 13 Kim in view of HAMAGUCHI teach a plurality of lines on the peripheral area (Kim: fig. 4, lines on the left) and respectively electrically connected to the plurality of electrodes (Kim: fig. 4 item 160) , 15wherein the sensor layer is configured to sense an input by an input device (HAMAGUCHI: [0036] The touch panel 2 is arranged to detect a capacitance or a chance in the capacitance between each detection electrode E and a detection target (touch detection target), such as a finger or a pen); 
a driving chip electrically connected to the sensor layer (Kim : fig. 4, ); a first switch connected  between the lines (Kim : fig. 4, Swr), which are electrically connected to the plurality of electrodes (Kim: fig. 4) adjacent to each other, respectively; and 
a second switch connected between at least one of the plurality of lines and the 20driving chip (HAMAGUCHI: fig.1, SW between at least one of the plurality of lines and the 20drive circuit), 
wherein the sensor layer is configured to sense a first input through a change in mutual capacitance generated between each of the plurality of electrodes and each of the plurality of crossing electrodes (Kim: [0067] discussed touch input [0068] discusses a change in mutual capacitance) and to sense a second input through a change in capacitance of each of the plurality of electrodes and the plurality of crossing 25electrodes (HAMAGUCHI: [0036] The touch panel 2 is arranged to detect a capacitance or a chance in the capacitance between each detection electrode E and a detection target (touch detection target), such as a finger or a pen).
The other limitations are significantly similar to the limitations of claim 1 and claim 6 therefore rejected same way.

Regarding claim 14 Kim in view of HAMAGUCHI teach wherein, in response to the first input being sensed, the plurality of lines are connected to each other (Kim: [0079] For example, but not by means of limitation, each wire 140 may electrically connect any one of the sensing electrodes 120 and the driving electrodes 130 to a predetermined pad 152 provided to the pad part 150, Kim: [0067] discussed touch input [0068] discusses a change in mutual capacitance), 
and 5in response to the second input being sensed (HAMAGUCHI: [0036]), each of the plurality of lines is connected to the driving chip (HAMAGUCHI: fig. 1).

Regarding claim 15 Kim in view of HAMAGUCHI teach wherein the sensor layer further comprises a plurality of cross lines on the peripheral area and respectively electrically 10connected to the plurality of crossing electrodes ((HAMAGUCHI: fig. 1, lines connected to the plurality of crossing electrodes).
The other limitations are significantly similar to the limitations of claim 9 therefore rejected same way.

Regarding claim 18 the limitations are similar to the limitations of claim 8 so rejected same way.

Regarding claim 19 the limitations are similar to the limitations of claim 11 so rejected same way.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180321793) in view of HAMAGUCHI (US 20190171314) and further in view of Fotopolus (US 20180232101).
Regarding claim 5 Kim teach wherein, in the first mode, the sensor layer is configured to sense an input based on each of the plurality of sensing units (fig. 18).
However, Kim is silent on the sensor layer is configured to sense an input based on each of the plurality of sub sensing units.
However, Fotopolus teach the sensor layer is configured to sense an input based on each of the plurality of sub sensing units (sub-mudule 222 may detect an input information received from one or more sensor electrodes).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Kim in view of Fotopolus so that it may include the sensor layer is configured to sense an input based on each of the plurality of sub sensing units.

The motivation is to provide plurality of sensor electrodes configured for capacitive sensing in a sensing region of the input device.


Claim 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180321793) in view of HAMAGUCHI (US 20190171314) and further in view of KOMATSU (US 20150286268).

Regarding claim 12 Kim is silent on wherein the plurality of switches are located in the driving chip.
However Komatsu teach wherein the plurality of switches are located in the driving chip ([0147] switch  ... inside drive IC chip).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Kim in view of KOMATSU so that it may include wherein the plurality of switches are located in the driving chip.

The motivation is simple substitution of known element to obtain predictable results.

Regarding claim 20 the limitations are similar to the limitations of claim 12 so rejected same way.

Allowable Subject Matter
Claims 7, 10, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Applicant argues: HAMAGUCHI does not teach plurality of switches comprises a first switch connected between the first line and the second line and a second switch connected between the first line and the driving chip. 
Applicant’s other argument appears to be it in not obvious to combine HAMAGUCHI with Kim.

Office responds: The office respectfully disagrees. HAMAGUCHI teach plurality of switches comprises a first switch in Fig. 1, E0 on right, see below in red circle, connected between the first line in fig. 1, S0 red circle, and the second line in fig. 1, S1 red circle, and a second switch in Fig. 1, E0 on left in purple circle, connected between the first line in fig. 1, see purple circle, and the driving chip in fig. 1, see purple circle.

    PNG
    media_image1.png
    786
    560
    media_image1.png
    Greyscale


nd argument office submits HAMAGUCHI and Kim are in the same field of endeavor. Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625